Citation Nr: 0309660	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-7 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left leg distal fibula avulsion fracture.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from February 1998 to 
December 1999.  This case came before the Board of Veterans' 
Appeals (Board) from a March 2001 RO decision which, in 
pertinent part, granted service connection at a 10 percent 
rating 
for residuals of a left leg distal fibula avulsion fracture.  
The veteran appealed seeking a higher rating for this 
condition.  

In November 2002, the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
consisted of an additional VA examination which was conducted 
in March 2003.  However, the Board development regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  In view of this, the case must be remanded for the 
following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), and performing any other 
development it deems warranted, the RO 
should readjudicate the claim for a 
rating higher than 10 percent for 
residuals of a left leg distal fibula 
avulsion fracture, taking into account 
all evidence developed since the June 
2001 statement of the case.  
If the claim is denied, the RO should 
issue a supplemental statement of the 
case to the veteran, and she should be 
given an opportunity to respond, before 
the case is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




